Title: To Thomas Jefferson from George Taylor, Jr., 26 August 1792
From: Taylor, George, Jr.
To: Jefferson, Thomas



Dear Sir
Philadelphia 26th. Augt. 1792.

I had the honor to receive your favors of the 11 and 13th. on the 23rd. instant. The letter for Mr. Pinckney I shall forward agreeably to your direction.
It gives me pain to learn that the pleasures of your retirement, should have suffered any interruption from the complaint of a member of your family here.
I have spoken to the maitre d’hotel on the subject of his complaint, and find that tho’ he had mentioned Francis’ wife only (whom he  allows to have had no connection with the house since the dispute) he now objects also to Francis’ continuance. I told him that as he alleged nothing against him, it would not only be cruel but unjustifiable in me to discharge him. He declared that unless both were removed he would go to france. After ineffectual endeavors to soften him down even to let the matter rest till your return, and finding that nothing but the removal of Francis and his family would answer, I promised merely to gratify him that that should take place.
I then desired Francis to look out for a habitation for his family, and in the meantime to prevent their having any communication with the house or even speaking to Mr. Petit if it could be avoided. Francis observed, that his removal would be involved in that of his family, and that if they could not be allowed to remain, he must, tho’ reluctantly, solicit a character, and leave your Service. I told him that I did not suppose, from the present appearance of things, you wished him to go away, but that I would inform you of what he had said.
In the meantime, should any difference take place between Mr. Petit and him, and my attempts to reconcile them, again prove fruitless, I shall, upon the strength of your letter dismiss Francis.
Be assured, that I shall always be happy in executing your commands, and in the opportunity of convincing you of the sentiments of high respect with which I have the honor to be Dr. Sir, Your most obedt. and very humble Servt.

Geo. Taylor Jr.

